Citation Nr: 0937119	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's current  tinnitus is related to service. 

2.  The Veteran does not have right ear hearing loss related 
to service. 

3.  The preponderance of the evidence is against a finding 
that the Veteran's current left ear hearing loss is related 
to service. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's service; nor may it be presumed to be have 
been incurred therein.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in June 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In light of the Board's 
denial of the Veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Available service treatment records have been 
associated with the claims file.  Some of the Veteran's 
service treatment and personnel records may have been 
destroyed in a fire at the National Personnel Records Center 
in 1973 and have not been located.  The Board finds that 
additional efforts to obtain these service records would be 
futile, and as such, the Board finds that VA has fulfilled 
its duty to assist in obtaining such records.  All other 
identified and available treatment records have been 
secured.  Thus, the duties to notify and assist have been 
met.





II.  Service Connection

The Veteran seeks entitlement to service connection for 
hearing loss and tinnitus.  The Veteran contends that he has 
both hearing loss and tinnitus and that these disabilities 
are related to his active service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection. Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Satisfactory evidence is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  The provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in- 
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

In this case, the Veteran contends that he served in combat 
and was exposed to acoustic trauma therein.  The available 
service personnel records do not reflect any indicia of 
combat.  As there is no evidence that the Veteran 
participated in combat, he may not be presumed to have been 
exposed to acoustic trauma in service.  38 U.S.C.A. § 
1154(b).  Even if the Veteran was, however, exposed to 
acoustic trauma in service, a nexus between his current 
disabilities and the in-service exposure to acoustic trauma 
must be shown.

As discussed above, not all of the Veteran's service records 
are not on file and were apparently destroyed in a fire.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's service entrance and separation examination 
reports have been associated with the file.  Both examination 
reports show normal hearing (both examination reports show 
15/15 for whispered voice and the separation examination 
report also noted 15/15 for spoken voice).  The remainder of 
the available service treatment records associated with the 
claims file do not indicate that the Veteran sought treatment 
for or complained of hearing loss or tinnitus.

The Veteran was seen for an audiology consult in June 2006.  
The Veteran reported that he had noticed a gradual hearing 
loss for approximately 35 years.  He also reported a 
significant history of noise exposure.  The Veteran stated he 
had occasional ear pain or sensitivity in both ears, 
occasional dizziness, and constant bilateral tinnitus.  On 
evaluation, pure tone threshold levels, in decibels, were 
noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
30
LEFT
15
10
25
50
65

Speech recognition was measured as 96 percent in the right 
ear and 100 percent in the left ear.   The audiologist 
diagnosed the Veteran with mixed type hearing loss, dizziness 
and giddiness, and tinnitus.

Based on the evidence, the Board finds that the Veteran does 
not have right ear loss for VA compensation purposes.  See 
38 C.F.R. § 3.385.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for right ear hearing loss is not warranted.

As to left ear hearing loss and tinnitus, the Board finds 
that service connection is likewise not warranted.  While the 
Veteran is currently diagnosed with tinnitus and left ear 
hearing loss, there is no competent medical evidence that 
either disability is related to his active service.  The 
examination report at service discharge reflects that the 
Veteran's hearing was normal.  The first indication in the 
claims folder of either disability is not until June 2006, 
which is over 50 years after service discharge.  Even taking 
into account the Veteran's assertion that he had symptoms for 
35 years, onset of his disabilities is still 17 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no medical opinion which provides a nexus between current 
disabilities and service.

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's left ear hearing loss and tinnitus 
service connection claims because there is no evidence of 
pertinent disabilities in service or over five decades 
following service.  Thus, while there is current evidence of 
disabilities, there is no true indication that that these 
disabilities are associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of left ear hearing loss and tinnitus in 
service, the lack of diagnosis of the claimed disabilities 
until many years post-service, and the lack of a continuity 
of symptomatology, any opinion relating pertinent 
disabilities to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court , citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disabilities.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has left ear hearing loss and/or 
tinnitus related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for tinnitus and bilateral hearing loss, the doctrine does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding new and material evidence claims.  The Court 
requires that VA, by way of a specific notice letter, (1) 
notify the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and material 
evidence is); (2) notify the claimant of the evidence and 
information necessary to substantiate each element of the 
underlying service connection claim; and (3) notify the 
claimant of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits. Id.

Review of the record shows that a June 2005 letter was sent 
to the Veteran which did not meet all of the requirements set 
forth in Kent.   By way of background, in October 2003, the 
RO initially denied the Veteran's claims for service 
connection for PTSD finding that there was no evidence of a 
diagnosis of PTSD based on verified in-service stressors.  On 
remand, a Kent compliant notice should be sent to the 
Veteran.  

Additionally, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2008) apply to all elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  On remand, proper notice is required under 
38 U.S.C.A. § 5103(a) (West 2002 and & Supp. 2009) and 38 
C.F.R. 
§ 3.159(b) (2008), that informs the Veteran about disability 
ratings and effective dates for the award of benefits, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date. Such notice must be provided prior to the 
adjudication of the issue on appeal. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed.Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the Veteran of the 
evidence and information necessary to 
reopen the claim; (2) notifies the 
Veteran of the reasons for the October 
2003 denial; and (3) notifies the 
Veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant his service 
connection claim (i.e., medical 
evidence establishing a diagnosis of 
PTSD based on verified in-service 
stressors).  This notice is outlined by 
the Court in Kent, supra.  Also, 
provide the Veteran with an explanation 
as to the information or evidence 
needed to establish disability ratings 
and effective dates for his claim as 
set forth in Dingess/Hartman, supra. 

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


